Fourth Court of Appeals
                               San Antonio, Texas
                                     January 21, 2020

                                   No. 04-19-00411-CR

                                 Shandon KHABAZIAN,
                                       Appellant

                                            v.

                                    STATE of Texas,
                                       Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR8957
                      The Honorable Jennifer Pena, Judge Presiding


                                     ORDER

    The State’s Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is due on February 18, 2020.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court